UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
Thomas Cronin,
                                                                 :
                                         Plaintiff,              :   No. 19-cv-464 (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
The Long Island Railroad Company,                                :
                                                                 :
                                         Defendant               :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         The parties have advised the Court that this action has been settled. Accordingly, it is

ORDERED that the above-entitled action be and is hereby dismissed and discontinued without

costs, and without prejudice to the right to reopen the action within thirty days of the date of

this Order if the settlement is not consummated. To be clear, any application to reopen must

be filed within thirty days of this Order; any application to reopen filed thereafter may be

denied solely on that basis.

         If the parties wish the Court to retain jurisdiction in this matter for purposes of enforcing

any settlement agreement, they shall submit the settlement agreement to the Court to be so

ordered.

         Any pending motions shall be terminated as moot, and all conferences shall be vacated.

The Court thanks the parties for their cooperation and counsel for their hard work. The Clerk of

Court is directed to close the case.
      SO ORDERED.




                              s/ Ona T. Wang
Dated: April 6, 2020        Ona T. Wang
       New York, New York   United States Magistrate Judge
